Citation Nr: 0942842	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition.  

2.  Entitlement to service connection for a skin condition.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to January 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision in which the 
RO reopened the Veteran's claim for service connection for a 
skin condition and then the denied the claim on its merits.  
The Veteran perfected a timely appeal.  

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits- 
and in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Veteran testified at a Decision Review Hearing in July 
2004.  A copy of the transcript from that hearing has been 
reviewed and associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the 
Veteran's claim for service connection for a skin condition.  
A January 2005 letter advised the Veteran of his appeal 
rights.  The Veteran did not initiate an appeal of that 
decision.  

2.  The evidence associated with the claims file since the 
January 2005 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and is of sufficient significance that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a skin condition.  




CONCLUSIONS OF LAW

1.  The RO's January 2005 decision that denied the claim for 
service connection for a skin condition became final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2009).

2.  As evidence received since the January 2005 rating 
decision, denying service connection for a skin condition, is 
new and material, the criteria for reopening the claim for 
service connection for a skin condition are met. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for a skin condition, the Board finds that all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.






II.  Pertinent Laws and Regulations

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in July 2004, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

III.  Analysis

In a January 2005 rating decision, the RO denied service 
connection for a skin condition.  The evidence of record at 
that time consisted of various VA treatment records and 
private treatment records.  Those records showed that the 
Veteran had been treated post-service for a skin condition.  

The evidence added to the record since the January 2005 
rating decision consists of a statement from another Veteran.  
The newly submitted evidence, a June 2007 sworn statement, 
shows that the Veteran was seen with a severe rash on his 
neck and scalp in the winter of 1954 when he was stationed in 
Alaska.  When the Veteran was asked about this condition, he 
stated that he had been seen by a doctor and was prescribed a 
penicillin shot.  

The evidence that has been submitted since the January 2005 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, 
corroborates the Veteran's statements that he suffered from a 
skin condition in service.  Thus, the evidence tends to 
establish a previously unestablished fact that was necessary 
to substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for a skin condition.  


ORDER

New and material evidence having been received, service 
connection for a skin condition is reopened, and is granted 
to this extent only.  


REMAND

With respect to the Veteran's claim for service connection 
for a skin condition, the Board has determined that further 
development is warranted.  

Initially, the Board notes that the claims file is void of 
any service treatment records or personnel records for the 
Veteran.  In January 2000, the RO, in response to their 
request that the Veteran's service treatment records be 
furnished, received notification that the Veteran's records 
were fire related and there were no service treatment records 
available.  However, the letter informed the RO that if they 
could provide further information, i.e., place of 
hospitalization, month-year, unit he served with and nature 
of his illness, a sick report or morning report search could 
be conducted.  It does not appear, after a review of the 
claims file, that the RO provided any further information.  
The claims file contains a National Archives and Records 
Administration consent form dated in March 1996 that the RO 
marked as received on July 2004.  However, it does not appear 
that the RO ever used this authorization to attempt to obtain 
the Veteran's missing service treatment records.  Thus, upon 
remand the RO should attempt to obtain the Veteran's service 
treatment records by checking the archives.  Additionally, on 
remand, the RO should attempt to obtain a copy of the 
Veteran's Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ).  

At the July 2004 Decision Review Hearing, the Veteran 
testified that the he had to have many excisions on his skin 
due to his skin condition.  The Veteran mentioned that he had 
at least four of these excisions at a private doctor's 
office.  However, the Veteran's claims file is void of any 
private treatment records which pertain to a skin condition.  
Thus, upon remand the RO should attempt to obtain any 
outstanding private treatment records.  

The Board notes that the claims file contains various VA 
treatment records from the Durham VA medical center.  The 
last record associated with the claims file is dated in 
August 2004.  Upon remand, the RO should the RO should obtain 
and associate with the claims file all outstanding VA medical 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Durham VA medical center, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilities.

Finally, the Veteran should be scheduled for a VA examination 
in order to determine the current nature and etiology of any 
skin condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send to the Veteran, a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
service connection claim remaining on 
appeal.  In particular, the RO should 
specifically request that the Veteran 
provide authorization to enable it to 
obtain copies of medical records from 
private health care providers not already 
associated with the record.  
Specifically, the Veteran should be asked 
to identify the private doctor that 
treated his skin condition, which he 
alluded to at the July 2004 hearing.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Durham VA medical 
center since August 2004.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.  Another attempt should be made to 
locate the Veteran's service treatment 
records.  In doing so, the RO should ask 
that the appropriate archives be 
searched.  The Veteran's complete 
Official Military Personnel File (OMPF) 
and/or Military Personnel Record Jacket 
(MPRJ) should be requested and associated 
with the claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

4.  In requesting this information, VA 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
Veteran's service until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
arrange for the Veteran to undergo a VA 
examination.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify any skin condition found 
on examination.  With respect to any such 
diagnosed condition, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such condition 
is etiologically related to the Veteran's 
period of service in any way, to include 
as the result of an injury incurred as a 
result of handling toxins.  In rendering 
the requested opinion, the examiner 
should specifically address the 1995 VA 
treatment records, the testimony and 
statements made by the Veteran and his 
comrade pertaining to his skin condition, 
and any additional service treatment or 
personnel records that may have been 
added on remand.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran should be furnished 
a supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  




The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


